

 
 
 
 
Exhibit 10.1





Graco Inc. Non-Qualified Stock Option Agreement
[Grant Plan Long Name]
 
 


Graco Inc., a Minnesota corporation, (the “Company”), pursuant to the terms of
the Graco Inc. 2015 Stock Incentive Plan (the “Plan”), wishes to grant this
Option (as defined in the Terms and Conditions below) to you (“Nonemployee
Director”).


You must carefully read the Terms and Conditions governing this Option, as well
as the Prospectus and any other documents provided in connection with the Option
grant. Be sure you understand these documents and what your responsibilities and
obligations are before acknowledging receipt of the Option. If you are not
willing to agree to the Option Terms and Conditions, you must not accept the
Option and you should not sign the Option Grant Acknowledgment and Agreement. If
you accept the Option, you are accepting all of the Terms and Conditions that
are applicable to your receipt of the Option. If you do not accept the Option,
you are forfeiting your right to receive any potential benefits from the Option.
 
 
Participant: XXXX
Global ID: XXXXXXX
Award Type: XXXXXX
Date of Grant: XXXX
Award Expiration Date: XXXXX
Shares Granted: XXXXXX
Award Price: XX.XXUSD


Note: The statements above are qualified in their entirety by the Terms and
Conditions below, and should be read in conjunction with such Terms and
Conditions.









Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------


















TERMS AND CONDITIONS


1.    Grant of Option


The Company grants to Nonemployee Director the right and option (the “Option”)
to purchase all or any part of an aggregate of the Shares Granted of Common
Stock of the Company, par value USD 1.00 per share, at the Award Price per share
on the terms and conditions set forth below.


2.    Duration and Exercisability


A.
No portion of this Option may be exercised by Nonemployee Director until the
first anniversary of the Date of Grant, and then only in accordance with the
Vesting Schedule set forth below. In no event shall this Option or any portion
of this Option be exercisable following the tenth anniversary of the Date of
Grant.



Vesting Schedule




Vesting Date
Portion of Option Exercisable
First Anniversary of Date of Grant
25%
Second Anniversary of Date of Grant
50%
Third Anniversary of Date of Grant
75%
Fourth Anniversary of Date of Grant
100%



If Nonemployee Director does not purchase in any one year the full number of
shares of Common Stock of the Company to which Nonemployee Director is entitled
under this Option, Nonemployee Director may, subject to the terms and conditions
of Section 3, purchase such shares of Common Stock in any subsequent year during
the term of this Option. This Option shall expire as of the close of trading at
the national securities exchange on which the Common Stock is traded
(“Exchange”) on the tenth anniversary of the Date of Grant, or if


Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




the Exchange is closed on the anniversary date, or the Common Stock of the
Company is not trading on said anniversary date, such earlier business day on
which the Common Stock is trading on the Exchange.


B.
During the lifetime of Nonemployee Director, the Option shall be exercisable
only by Nonemployee Director and shall not be assignable or transferable by
Nonemployee Director otherwise than (i) by will or the laws of descent and
distribution, or (ii) by designating a beneficiary or beneficiaries (in a manner
established by the Management Organization and Compensation Committee of the
Board of Directors of the Company (the “Committee”)) to exercise the rights of
Nonemployee Director and receive any property distributable with respect to the
Option upon the death of the Nonemployee Director (any person to whom the Option
has been transferred pursuant to this Section 2B, a “Transferee”). The
Transferee shall be subject to the provisions of the Agreement, and, as a
condition to the transfer of the Option becoming effective, the Transferee shall
agree to be bound by the provisions of this Agreement.



C.
Under no circumstances may the Option or any portion of the Option granted by
this Agreement be exercised after the term of the Option expires.



3.
Effect of Termination of Membership on the Board



A.
In the event Nonemployee Director ceases being a director of the Company for any
reason other than the reasons identified in Section 3B below, Nonemployee
Director shall have the right to exercise the Option as follows:



(1)
If Nonemployee Director was a member of the Board of Directors of the Company
for five (5) or more years, the portion of the Option not yet exercisable shall
become immediately exercisable upon the date Nonemployee Director ceases being a
director. Nonemployee Director may exercise all or any portion of the Option not
yet exercised for a period beginning on the day after the date of Nonemployee
Director’s ceasing to be a director and ending at the close of trading on the
Exchange on the tenth anniversary of the Date of Grant. If Nonemployee Director
dies during the period between the date of Nonemployee Director ceasing to be a
director and the expiration of the Option, the executor(s) or administrator(s)
of Nonemployee Director’s estate or any Transferee may exercise the unexercised
portion of the Option at any time during a period beginning the day after the
date of Nonemployee Director’s death and ending at the close of trading on the
Exchange on the tenth anniversary of the Date of Grant. In no event shall the
Option be exercisable following the tenth anniversary of the Date of Grant.



(2)
If Nonemployee Director was a member of the Board of Directors of the Company
for less than five (5) years, Nonemployee Director may exercise that portion of
the Option exercisable upon the date Nonemployee Director ceases being a
director at any time within the period beginning on the day after Nonemployee
Director ceases being a director and ending at the close of trading on the
Exchange ninety (90) days later. If Nonemployee Director dies within the ninety
(90) day period and shall not have fully exercised the Option, the executor(s)
or administrator(s) of Nonemployee Director’s estate or any Transferee may
exercise the remaining portion of the Option at any time during a period
beginning on the day after the date of Nonemployee Director’s death and ending
at the close of trading on the Exchange on the anniversary of death one (1) year
later.



Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------






(3)
If Nonemployee Director dies while a member of the Board of Directors of the
Company, the Option, to the extent exercisable by Nonemployee Director at the
date of death, may be exercised by the executor(s) or administrator(s) of
Nonemployee Director’s estate or any Transferee at any time during a period
beginning on the day after the date of Nonemployee Director’s death and ending
at the close of trading on the Exchange on the tenth anniversary of the Date of
Grant.



(4)
In the event the Option is exercised by a Transferee or the executors or
administrators of the estate of a deceased Nonemployee Director, the Company
shall be under no obligation to issue stock hereunder unless and until the
Company is satisfied that the person(s) exercising the Option is the validly
designated beneficiary or the duly appointed legal representative of Nonemployee
Director’s estate or the proper legatee or distributee thereof.



B.
If Nonemployee Director ceases being a director of the Company by reason of
Nonemployee Director’s gross and willful misconduct, including but not limited
to (i) fraud or intentional misrepresentation, (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
affiliate of the Company, (iii) breach of fiduciary duty, or (iv) any other
gross or willful misconduct, as determined by the Board, in its sole and
conclusive discretion, the unexercised portion of the Option granted to such
Nonemployee Director shall immediately be forfeited as of the time of the
misconduct. If the Board determines subsequent to the time Nonemployee Director
ceases being a director of the Company for whatever reason, that Nonemployee
Director engaged in conduct while a member of the Board of Directors of the
Company that would constitute gross and willful misconduct, the Option shall
terminate as of the time of such misconduct. Furthermore, if the Option is
exercised in whole or in part and the Board thereafter determines that
Nonemployee Director engaged in gross and willful misconduct while a member of
the Board of Directors of the Company at any time prior to the date of such
exercise, the Option shall be deemed to have terminated as of the time of the
misconduct and the Company may elect to rescind the Option exercise.



C.
For purposes of this Section 3, if the last day of the relevant period is a day
upon which the Exchange is not open for trading or the Common Stock is not
trading on that day, the relevant period will expire at the close of trading on
such earlier business day on which the Exchange is open and the Common Stock is
trading.



4.
Manner of Exercise



A.
Nonemployee Director or other proper party may exercise the Option only by
delivering within the term of the Option written notice to the Company at its
principal office in Minneapolis, Minnesota, stating the number of shares as to
which the Option is being exercised and, except as provided in Sections 4B(2),
4B(3) and 4B(4), accompanied by payment in full of the Option price for all
shares designated in the notice.



B.
The Nonemployee Director may, at Nonemployee Director’s election, pay the Option
price as follows:





Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




(1)
by cash or check (bank check, certified check, or personal check);



(2)
by delivering to the Company for cancellation, shares of Common Stock of the
Company which have a fair market value equal to the Option price;



(3)
if the Nonemployee Director is still serving as a director of the Company on the
date of exercise, by a reduction in the number of shares of Common Stock to be
delivered upon exercise, which number of shares to be withheld shall have an
aggregate fair market value on the date of exercise equal to the exercise price;
or



(4)
by delivering to the Company a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.



For purposes of Sections 4B(2) and 4B(3), the fair market value per share of the
Company’s Common Stock shall be the closing price of the Common Stock on the day
immediately preceding the date of exercise on the Exchange. If there is not a
quotation available for such day, then the closing price on the next preceding
day for which such a quotation exists shall be determinative of fair market
value. If the Common Stock is not then traded on the Exchange, then the fair
market value shall be determined in such manner as the Company shall deem
reasonable.


5.
Change of Control

A.
Notwithstanding Section 2A hereof, the entire Option shall become immediately
and fully exercisable upon a “Change of Control” and shall remain fully
exercisable until either exercised or expiring by its terms. A “Change of
Control” means:

(1)
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), (a “Person”), of beneficial ownership (within the meaning of Rule
13d-3 of the 1934 Act) which, together with other acquisitions by such Person,
results in the aggregate beneficial ownership by such Person of 30% or more of
either



Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




(a)
the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or

(b)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

provided, however, that the following acquisitions will not result in a Change
of Control:
(i)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,

(ii)
an acquisition by the Employee or any group that includes the Employee, or

(iii)
an acquisition by any entity pursuant to a transaction that complies with
clauses (a), (b) and (c) of Section 5A(3) below; or

(2)
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies by or on behalf of a Person other than the Board; or

(3)
Consummation of a reorganization, merger or consolidation of the Company with or
into another entity or a statutory exchange of Outstanding Company Common Stock
or Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”);
excluding, however, such a Business Combination pursuant to which

(a)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, a majority of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable equity interests), as the case may be, of the surviving or acquiring
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such transaction beneficially owns 100% of the
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities (or comparable equity securities) or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions (as compared to the other holders of the
Company’s common stock and voting securities prior to the Business Combination)
as their



Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




respective ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
(b)
no Person (excluding (i) any employee benefit plan (or related trust) sponsored
or maintained by the Company or such entity resulting from such Business
Combination or any entity controlled by the Company or the entity resulting from
such Business Combination, (ii) any entity beneficially owning 100% of the
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities (or comparable equity securities) or all or
substantially all of the Company’s assets either directly or indirectly and
(iii) the Employee and any group that includes the Employee) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock (or comparable equity interests) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities (or comparable equity interests) of such entity, and

(c)
immediately after the Business Combination, a majority of the members of the
board of directors (or comparable governors) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(4)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

6.
Adjustments; Fundamental Change

A.
If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the Option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding Option shall be made by the Company, in order to prevent dilution or
enlargement of Employee’s Option rights. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Stock and the price per
share subject to the outstanding Option.

B.
In the event of a proposed (i) dissolution or liquidation of the Company, (ii) a
sale of substantially all of the assets of the Company, (iii) a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or (iv) a statutory share
exchange involving the capital stock of the Company (each, a “Fundamental
Change”), the Committee may, but shall not be obligated to:

(1)
with respect to a Fundamental Change that involves a merger, consolidation or
statutory share exchange, make appropriate provision for the protection of the
Option by the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Internal Revenue



Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




Code of 1986, as amended from time to time, and any regulations promulgated
thereunder, or any successor provision) of the Company or such surviving
corporation, in lieu of the Option and shares of Common Stock of the Company, or
(2)
with respect to any Fundamental Change, including, without limitation, a merger,
consolidation or statutory share exchange, declare, prior to the occurrence of
the Fundamental Change, and provide written notice to the holder of the Option
of the declaration, that the Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change in exchange for payment to the holder of the Option, within
20 days after the Fundamental Change, of cash (or, if the Committee so elects in
lieu of solely cash, of such form(s) of consideration, including cash and/or
property, singly or in such combination as the Committee shall determine, that
the holder of the Option would have received as a result of the Fundamental
Change if the holder of the Option had exercised the Option immediately prior to
the Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 6B) per share of Common Stock exceeds the exercise price per
share of Common Stock covered by the Option. At the time of the declaration
provided for in the immediately preceding sentence, the Option shall immediately
become exercisable in full and the holder of the Option shall have the right,
during the period preceding the time of cancellation of the Option, to exercise
the Option as to all or any part of the shares of Common Stock covered thereby
in whole or in part, as the case may be. In the event of a declaration pursuant
to this Section 6B, the Option, to the extent that it shall not have been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, the holder of the Option shall not be entitled to
the payment provided for in this Section 6B if such Option shall have expired or
been forfeited. For purposes of this Section 6B only, “Fair Market Value” per
share of Common Stock means the fair market value, as determined in good faith
by the Committee, of the consideration to be received per share of Common Stock
by the shareholders of the Company upon the occurrence of the Fundamental
Change, notwithstanding anything to the contrary provided in this Agreement.

7.
Miscellaneous

A.
This Option is issued pursuant to the Plan and is subject to its terms. The
terms of the Plan are available for inspection during business hours at the
principal offices of the Company.



B.
Neither the Plan nor any action taken hereunder shall be construed as giving
Nonemployee Director any right to be retained in the service of the Company.



C.
Neither Nonemployee Director, Nonemployee Director’s legal representative, a
Transferee, nor the executor(s) or administrator(s) of Nonemployee Director’s
estate shall be, or have any of the rights or privileges of, a shareholder of
the Company in respect of any shares of Common Stock receivable upon the
exercise of this Option, in whole or in part, unless and until such shares shall
have been issued upon exercise of this Option.





Nonemployee Director Stock Option Grant



--------------------------------------------------------------------------------




D.
The Company shall at all times during the term of the Option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.



E.
The internal law, and not the law of conflicts, of the State of Minnesota,
U.S.A., shall govern all questions concerning the validity, construction and
effect of this Agreement, the Plan and any rules and regulations relating to the
Plan or this Option.

F.
Nonemployee Director hereby consents to the transfer to Nonemployee Director’s
employer or the Company of information relating to Nonemployee Director’s
participation in the Plan, including the personal data set forth in this
Agreement, between them or to other related parties in the United States or
elsewhere, or to any financial institution or other third party engaged by the
Company, but solely for the purpose of administering the Plan and this Option.
Nonemployee Director also consents to the storage and processing of such data by
such persons for this purpose.



Nonemployee Director Stock Option Grant

